Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 6, 8, 13, and 15 of the current application teach similar subject matter as the prior art of Dzik et al (US 9,799,336), King et al. (US 9,548,052), and Hyakumoto (US 8,428,951).  However the prior art fails to teach “determining, from a predetermined set of similarity intervals, a similarity interval to which the calculated similarity belongs; and outputting a reading evaluation corresponding to the determined similarity interval” as recited in claims 1, 8, and 15” and “determining, from a predetermined set of similarity intervals, a similarity interval to which the calculated similarity belongs; outputting a reading evaluation corresponding to the determined similarity interval; and in response to determining the calculated similarity being less than or equal to a preset similarity threshold, proceeding to perform the reading steps based on the to-be-read audio” as recited in claims 6 and 13.
Claims 2-5, 7, 9-12 and 14 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/28/2020 and 05/24/2021 were filed in compliance with the provisions of 
Cited Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Corfield et al (US 9,767,793) discloses apparatus and methods using a pattern matching speech recognition engine to train a natural language speech recognition engine.
Corfield et al (US 2017/0323634) discloses apparatus and methods using a pattern matching speech recognition engine to train a natural language speech recognition engine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468.  The examiner can normally be reached on Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SATWANT K SINGH/Primary Examiner, Art Unit 2672